Title: To George Washington from Edmund Randolph, 19 February 1784
From: Randolph, Edmund
To: Washington, George

 

Dear Sir
Richmond [Va.] Feby 19. 1784.

Your favor of the 10th instant, which I this day received, is not the first information concerning Lord Tankerville’s power of attorney. I was written to by Lady Tankerville and his Lordship, as early as November last: and immediately desired Colo. Hooe to state to me the particulars of this new office. He answered me, that he was ignorant of the duty, expected from us, and must remain so, until your return to Mount Vernon. I waited for a further communication with him before I resolved on the part, which I ought to take. As you decline the undertaking, I shall immediately acquaint Colo. Hooe with my determination, to join him, if the services expected from me can be performed here. For it is impossible, that I should be active in the affair. I shall address Lady and Lord Tankerville to the same effect.
I had prepared a letter to you, on the subject of three petitions, now depending in the general court, in the name of Colo. Bassett against yourself. They were intended, I presume, to cover some forfeiture of lands for noncultivation, or nonpayment of quitrents. Will you be so good, as to let me know, how the cases are circumstanced, that I may be able to decide, what conduct I ought to pursue concerning them?
I left the form of an answer in Savage’s suit against you and Mr B. Fairfax with the latter gentleman, in hopes of receiving it executed in a proper manner, that I might put the most expeditious end to the business. I am dear sir with the sincerest affection yr much obliged obt servt

Edmund Randolph

